DETAILED ACTION
Allowable Subject Matter
1.    Claims 1-6 and 8-10 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 8-10 ,which include, an apparatus for performing fundus imaging, the apparatus having a trans-pars-planar illuminator a digital processor, for controlling the trans-pars-planar illuminator and the optical imaging system, and for processing fundus images to optimize trans-pars-planar illumination and image formation; and a capability of sequential scanning of multiple illumination channels to optimize fundus imaging, wherein the control unit is configured to perform: delivering, by the light switch device in the control unit, illumination light emitted from the light source into a first channel of the trans-pars-planar illuminator, obtaining, from optical image sensor in the optical imaging system, first image data corresponding the first channel illumination, wherein the illumination light enters a first location relative to the pars plana, delivering, by the light switch device in the control unit, the illumination light emitted from the light source into a second channel of the trans-pars-planar illuminator, 2Application No. 16/116,234Attorney Docket No. 516114.5000005 obtaining, from optical image sensor in the optical imaging system, second image data corresponding the second channel illumination, wherein the illumination light enters a second location relative to the pars plana, determining, by the processor in the control unit, a ranking score for each of the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                 Conclusion
3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/16/2021